Citation Nr: 1015346	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1965 to 
November 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied a petition to reopen 
the Veteran's claim of service connection for hypertension to 
include secondary to PTSD since no new and material evidence 
had been submitted.  

In April 2009, the Board reopened the Veteran's claim of 
service connection for hypertension to include as secondary 
to PTSD based on new and material evidence.  The Board then 
remanded the reopened claim for further development to obtain 
private medical records.  As noted in the January 2010 
Supplemental Statement of the Case (SSOC), one doctor 
responded that all relevant medical documents were destroyed 
and another doctor did not respond to two requests.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).   
In this case, the Board finds that there was substantial 
compliance with the April 2009 remand. 

The Board notes that the Veteran is seeking entitlement to 
service connection for hypertension on both a direct basis 
and a secondary service connection basis.  In the case of 
Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court 
cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), 
which held that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim."  
Therefore, the Board will adjudicate the claim both on a 
direct service connection basis and as secondary service 
connection.   




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence does not establish that 
the Veteran had a diagnosis of hypertension during service, 
that he was diagnosed within the first post-service year, or 
that his hypertension is related to service.

3.  The Veteran's current hypertension was aggravated by his 
service-connected PTSD.

4.   The Veteran's PTSD makes a 15 percent contribution to 
aggravation of his hypertension. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
hypertension is the result of aggravation by service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken herein below is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection 
for hypertension either on a direct service connection basis 
or on a secondary service connection basis. 

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hypertension on a 
direct basis.  The Veteran's service treatment records are 
silent for a diagnosis of hypertension during service or for 
many years after service.  The Veteran was discharged from 
service in 1967, and he was not diagnosed with hypertension 
until the late 1970's.  This lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  In addition, there is no medical 
evidence linking the Veteran's hypertension to his military 
service.  A veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, 
without evidence that the Veteran's depression is related to 
his military service he can not be granted service connection 
on a direct basis.  

The Veteran also asserts that he in entitled to service 
connection for hypertension secondary to his PTSD.  After a 
careful review of the Veteran's claims file and by granting 
the Veteran the benefit of the doubt the Board finds that a 
grant of service connection for depression secondary to PTSD 
is warranted on the basis of aggravation.  

After a careful review of the Veteran's claims file, the 
Board finds that there are only two opinions on the nexus 
between the Veteran's PTSD and hypertension.  

In May 2005, a private physician related the Veteran's 
hypertension to PTSD based on elevated vanillymandelic acid 
(VMA) in a urine analysis.  The physician stated that this 
test was conducted because research on PTSD revealed that it 
was known that it caused excessive autonomic reactions with 
increased sympathetic tone with increased release of 
catecholamines and norepinerhprine metabolites.  The 
physician concluded that because of the Veteran's negative 
family history and the increase release of vatecholamine, it 
was as likely as not that his high blood pressure was due to 
his PTSD.  

In October 2005, a VA examiner addressed the conclusions of 
the private physician and noted that a singly slightly 
urinary VMA level cannot translate into hypertension for 
several reasons.  He stated that an isolated, single, 
slightly high VMA excretion in 24 hour urine in terms of 
perfectly normal metanephrine and normetanephrine excretion 
cannot be interpreted as an indication of high sympathetic 
activity.  This was because the VMA test could have many 
false positives also it was unclear if a rigorous VMA diet 
was used prior to the test, apparently a fat-free diet was 
used for a couple of days.  He also stated that a slightly 
high VMA level in the presence of perfectly normal  24 hour 
urinary metanephrine and normetanephrine excretion cannot be 
interpreted to mean high sympathetic activity.  Finally, a 24 
hour excretion of metanephrine and normetanephrine is a much 
more dependable test for synthetic activity than VMA.  The 
Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
The October 2005 VA examiner gave a thorough rationale for 
discrediting the urine analysis and discussed the reasons why 
the analysis was not probative.  The probative value of 
medical evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Therefore, the Board assigns less probative 
weight to the opinion of the private physician in May 2005 
that was based on urine analysis.  

However, the Board finds that service connection should still 
be granted based on the medical observations and conclusions 
of the October 2005 VA examiner who noted that it was at 
least as likely as it is not that PTSD adversely affected and 
aggravated the Veteran's hypertension.  In addition, there 
are no contrary opinions of record.   In March 2005 and 
August 2008, VA examiners noted that there was no etiological 
relationship between the Veteran's hypertension and his 
diabetes mellitus; however, neither examiner discussed a 
possible relationship between the Veteran's PTSD and 
hypertension.  In addition, the Board notes that though the 
September 2008 VA examination does not list the Veteran's 
hypertension as a symptom of PTSD, the silence of an examiner 
cannot be relied upon as evidence against a claim.  Wisch v. 
Brown, 8 Vet. App. 139 (1995).  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.   In this 
case, the Board finds that there is credible evidence of a 
current disability of hypertension, evidence of a service-
connected disability of PTSD, and credible medical evidence 
of establishing aggravation of hypertension by PTSD.  In 
addition, there is no medical evidence of record that refutes 
these assertions.  Therefore, service connection on a 
secondary basis is warranted.  

The Board notes that when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, the Board notes that the October 2005 VA examiner 
found the Veteran's PTSD made a 15 percent contribution 
towards aggravating the effects of hypertension.   

Resolving all doubt in favor of the Veteran, the Board finds 
the evidence for and against the claim to be at least in 
approximate balance and that service connection for 
hypertension is warranted secondary to and aggravated by 
PTSD.  In addition, the Board finds that the Veteran's PTSD 
made a 15 percent contribution towards the aggravation of his 
now service-connected hypertension.  


ORDER

Service connection for hypertension secondary to PTSD is 
granted. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


